Exhibit 99(a)(5)(K) English translation for informational purposes only Investors should only rely on the French offer materials filed with the AMF DISCLAIMER This document is an unofficial translation of the French document providing additional legal, financial and accounting information on CITLOI S.A.S. and is provided solely for informational purposes. Securityholders of ILOG S.A. and other investors may obtain official copies of the tender offer materials for the French Offer and any other documents filed with the French Autorité des marchés financiers (the “AMF”) from the AMF’s website (www.amf-france.org) without charge.
